EXHIBIT 10.33


LEASE AGREEMENT
 
By and Between
 
ARC ROCK17MA LLC, as


LANDLORD
 
and

 
ROCKLAND TRUST COMPANY, as


TENANT


DATED May 1, 2008

 
912 & 932 Main Street, West Dennis, Massachusetts

 
 

--------------------------------------------------------------------------------

 

AGREEMENT OF LEASE


AGREEMENT OF LEASE made as of the 1st day of May, 2008, by and between ARC
ROCK17MA LLC, a Delaware limited liability company (hereinafter referred to as
"Landlord") having an address at 106 Old York Road, Jenkintown, Pennsylvania
19046, and ROCKLAND TRUST COMPANY, a Massachusetts trust company (hereinafter
referred to as "Tenant") having an address at 288 Union Street, Rockland, MA
02370.


WITNESSETH


Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject
to and with the benefits of the terms, covenants and conditions of this Lease,
the Property, as defined below.


1.
REFERENCE DATA



1.1     Definitions. Each reference in this Lease to any of the terms and titles
contained in this Article shall be deemed and construed to incorporate the data
stated following that term or title in this Article.


1)  
 
Additional Rent:
 
Sums or other charges payable by Tenant under this Lease, other than Yearly
Fixed Rent.
         
2)
 
Business Day:
 
All days except days defined as "legal holidays" for the entire state where the
Property is located.
         
3)
 
Land:
 
The parcel(s) of land described on Exhibit A.
         
4)
 
Landlord's Address:
 
106 Old York Road, Jenkintown, Pennsylvania 19046
         
5)
 
Lease Year:
 
A twelve (12) month period beginning on the Term Commencement Date and each
succeeding twelve (12) month period during the Term of this Lease, except that
if the Term Commencement Date shall be other than the first day of a calendar
month, the first Lease Year shall include the partial calendar month in which
the Term Commencement Date occurs as well as the succeeding twelve (12) full
calendar months.
         
6)
 
Mortgage:
 
A mortgage, deed of trust, trust indenture, or other security instrument of
record creating an interest in or affecting title to the Property or any part
thereof, and any and all renewals, modifications, consolidations or extensions
of any such instrument.


 
 

--------------------------------------------------------------------------------

 
 
7)
 
Mortgagee
 
The holder of any Mortgage designated by Landlord.
         
8)
 
Building:
 
The building(s) known and numbered as 912 & 932 Main Street, West Dennis,
Massachusetts and located on the Land.
         
9)
 
Property:
 
The Land, the Building, and all other improvements on the Land described on
Exhibit A.
         
10)  
 
Rent:
 
Yearly Fixed Rent and Additional Rent.
         
11)
 
Tenant's Address:
 
Rockland Trust Company
288 Union Street
Rockland, MA 02370
         
12)
 
Term Commencement Date:
 
As defined in Section 3.2
         
13)
 
Term of this Lease:
 
As defined in Sections 3.1 and 3.3. The word "Term" shall mean the "Initial
Term" and any "Extended Term".
         
14)
 
Termination Date:
 
As defined in Section 3.1
         
15)
 
Use of Property:
 
(i) A financial services center, bank and all uses necessary or incidental
thereto, including, without limitation, any uses which Tenant makes, from time
to time, of other such locations (including, without limitation, the sale of
mutual funds and other financial and insurance products), drive-in banking
services, maintenance of an automated teller machine(s) ("ATMs"), safe deposit
facilities and office and office related uses, (ii) any other lawful use
permitted from time to time at the Property and not otherwise restricted of
record, and (iii) as otherwise expressly permitted herein (collectively, "the
Permitted Uses").
         
16)
 
Yearly Fixed Rent:
 
$94,860.00 for the first year of the Initial Term, subject to annual increases
as set forth in Section 6.1 hereof, and during any Extended Term, as set forth
in Section 3.3 hereof.


 
- 2 -

--------------------------------------------------------------------------------

 
 


 
1.2
Exhibits. The following exhibit(s) are attached hereto and made a part hereof:

 

 
Exhibit A
Property

 

 
Exhibit B
Market Rent

 

 
Exhibit B-l
Existing Repairs

 

 
Exhibit C
Nondisturbance Agreement

 

 
Exhibit D
Estoppel Certificate

 
2.
DESCRIPTION OF PROPERTY



2.1      Property. The Property is defined in Section 1.1 above.


2.2      Restrictions. Landlord shall not, without obtaining Tenant's prior
written consent, make or permit any change, alteration or addition to the
Property. In addition, unless required by applicable laws, Landlord agrees not
to (or consent to) subdivide, rezone, or otherwise legally reconfigure the
Property or alter any rights affecting the Property during the Term of this
Lease.


2.3      Exclusive Right. Tenant (for itself and its visitors, invitees, agents
and employees) shall have the exclusive right to use and occupy the Property,
subject to the terms of this Lease.


3. 
TERM OF LEASE



3.1      Term. The initial Term of this Lease is fifteen (15) years (or until
such Term shall sooner cease or expire) commencing on the Term Commencement Date
and ending on the day immediately prior to the fifteenth anniversary thereof
(the "Initial Term"), except that if the Term Commencement Date shall be other
than the first day of a calendar month, the Term of this Lease shall end on the
last day of the calendar month in which said anniversary of the Term
Commencement Date shall fall (which date on which the Term of this Lease is
scheduled to expire is hereinafter referred to as the "Termination Date").


3.2      Term Commencement Date. The Term Commencement Date shall be May 1,
2008.


3.3      Option to Extend. So long as Tenant is not in default hereunder after
applicable notice and grace periods at the time of giving notice or at the
commencement of the Extended Term, and so long as this Lease shall be in full
force and effect, Tenant shall have the option to extend the Term ("Options to
Extend") for four (4) extended terms of five (5) years each (the "Extended
Terms"). Each Extended Term shall commence immediately following the end of the
then existing Term. Tenant may exercise its option to extend for any Extended
Term by giving written notice to Landlord at any time during the then existing
Term of the Lease, but no later than twelve (12) months prior to the end of the
then existing Term. Notwithstanding the preceding sentence, if notice is given
earlier than twelve (12) months prior to the end of the Term, Market Rent shall
be determined as of the date twelve (12) months prior to the end of the existing
Term. All terms and conditions applicable during the Term shall apply during any
Extended Term, except for Yearly Fixed Rent which shall be as provided below,
and the number of remaining options to extend under this Lease pursuant to this
Section 3.3 shall be reduced by the number of options to extend that have
already been exercised by Tenant hereunder. If Tenant fails to give such notice
exercising its option for any Extended Term within the time provided above, this
Lease shall automatically expire at the end of the then existing Term (unless
sooner terminated as provided herein).
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
The Yearly Fixed Rent during each Extended Term shall be adjusted to be the then
relevant Market Rent, such rent to be determined in accordance with Exhibit B
attached hereto, subject to annual increases as set forth in Section 6.1 hereof.


Notwithstanding anything herein to the contrary, it is understood and agreed
that the Yearly Fixed Rent during only the first and second Extended Terms shall
in no event be less than the Yearly Fixed Rent at the time of the expiration of
the then current Term. This limitation shall not apply to the third and fourth
Extended Terms if exercised.


4.
CONDITION OF PROPERTY



Tenant acknowledges and agrees that Tenant is leasing the Property "As-Is" and
with all faults on the Term Commencement Date, subject to all easements,
restrictions and agreements of record, as well as all zoning, building and other
laws applicable thereto.


5.
USE OF PROPERTY



5.1      Permitted Use. Tenant shall, during the Term of this Lease, use the
Property only for the Permitted Uses set forth in Article 1 and for no other
purposes except as specifically set forth herein. Without limiting the
generality of the foregoing, Tenant shall have the right (i) to install and
maintain ATMs and (ii) to construct and maintain a drive-thru facility at the
Property if permitted under zoning applicable to the Property. Landlord
covenants and agrees that Tenant shall have the right to remain open and
operating for business at all hours permitted by law on a twenty-four (24) hour,
seven (7) days a week basis. Tenant shall have no obligation to continuously use
and occupy the Property during the Term hereunder and shall have the right to
use the Property, or portion thereof, for an "unmanned" ATM(s) if so desired by
Tenant in its sole discretion. All installations and construction by Tenant
shall be done in accordance with Article 10 of this Lease, such improvements to
be left or removed at the end of the Term by Tenant at Tenant's sole election,
Tenant agreeing to repair any damage caused by any such removal.


5.2      Prohibited Uses. Tenant shall not use, or suffer or permit the use of,
or suffer or permit anything to be done in or anything to be brought into or
kept in, the Property or any part thereof (i) which would violate any of the
covenants, agreements, terms, provisions and conditions of this Lease, or (ii)
for any unlawful purposes or in any unlawful manner.


5.3      Licenses and Permits. If any governmental license or permit shall be
required for the proper and lawful conduct of the Property or Tenant's business,
Tenant, at Tenant's expense, shall duly procure and thereafter maintain such
license or permit.
 

 
- 4 -

--------------------------------------------------------------------------------

 

5.4      Restriction Building Name. So long as Tenant is not in default
hereunder after applicable notice and grace periods and subject to applicable
law, Landlord shall not, without the written consent of Tenant which may be
withheld in Tenant's sole and absolute discretion: name or rename the Building
or the Property with any name, brand name or other related marketing
identification.


5.5      Certain Pick-ups or Deliveries. Notwithstanding anything contained in
this Lease to the contrary, and without limiting the other uses the Tenant may
make of the Property, Tenant shall have the right, in order to maintain proper
security and maintenance for the operation of its business, to have pickups or
deliveries made from or to the Property by Brinks or other similar carriers of
cash, securities, instruments, records or other materials commonly transported
by such carriers and to permit the use of such portions of the Property, and may
make such alterations to the Property, as shall be reasonably required for such
purposes.


5.6      Tenant's Access. Landlord shall not prohibit Tenant from having access
to the Property on a twenty-four (24) hour a day basis, seven (7) days a week.


6.
RENT

 
6.1      Yearly Fixed Rent. Tenant shall pay to Landlord, without setoff, notice
or demand, at Landlord's office, or to such other person or at such other place
as Landlord may designate by notice to Tenant, the Yearly Fixed Rent set forth
in Article 1. The Yearly Fixed Rent shall be paid in equal monthly installments
in advance on or before the first Business Day of each calendar month during the
Term of this Lease and shall be apportioned for any fraction of a month in which
the Term Commencement Date or the last day of the Term of this Lease may fall.
The amount of Yearly Fixed Rent payable by Tenant hereunder shall increase by
one and a half percent (1.5%) over the Yearly Fixed Rent for the immediately
preceding year and such increase shall commence on the first calendar month in
the second (2nd) year of the Term (i.e., the thirteenth month), and continue in
the first calendar month of each succeeding year of the Term thereafter.


6.2      Net Lease: Additional Rent. It is the intent of the parties that this
Lease shall constitute a "triple net lease" and, any present or future law to
the contrary notwithstanding, this Lease shall not terminate except as expressly
set forth herein. The Yearly Fixed Rent provided in this Lease will be a net
payment to Landlord and Tenant will bear all costs and expenses relating to the
Property, accruing during and relating to the Term, except as otherwise
expressly stated in this Lease. Tenant covenants and agrees to pay, in addition
to Yearly Fixed Rent, all such costs and expenses relating to this Lease and the
Property which accrue during or are allocable to the Term including, without
limitation, the following: (a) "Taxes", as defined and set forth below; (b)
insurance costs; (c) utility charges; (d) operating expenses; (e) fees to obtain
licenses and permits required under applicable laws for use of the Property; (f)
maintenance expenses, and (g) amounts due under license agreements, easement
agreements, ground leases or other agreements affecting the Property (and all of
such shall be included in the definition of "Additional Rent"). Yearly Fixed
Rent, Additional Rent, and all other amounts required to be paid by Tenant under
this Lease are sometimes collectively herein referred to as "Rent". Tenant shall
remain obligated under this Lease in accordance with its terms and shall not
take any action to terminate, rescind or avoid this Lease, notwithstanding any
bankruptcy, insolvency, reorganization, liquidation, dissolution or other
proceeding affecting Landlord or any action with respect to this Lease which may
be taken by any trustee, receiver or liquidator or by any court. Except as
otherwise expressly provided herein, Tenant waives all rights to terminate or
surrender this Lease, or to any abatement or deferment of Yearly Fixed Rent,
Additional Rent or other sums payable hereunder. Tenant acknowledges and agrees
that Tenant's obligations under this Lease to pay Rent and all of the Landlord's
obligations under this Lease are independent covenants, and, except as may be
expressly set forth in this Lease, no default or failure of Landlord under this
Lease, shall give to Tenant any offset or defense to the full and timely
performance of its obligations under this Lease, entitle Tenant to any abatement
of Rent or constitute any actual or constructive eviction of Tenant, Without
limiting any of the foregoing, Tenant specifically covenants and agrees that,
except as may be expressly set forth in this Lease, Tenant's obligation to pay
all Rent hereunder is not dependent upon the condition of the Property or the
performance by Landlord of any of its obligations hereunder, and Tenant shall
continue to pay all Rent, without abatement, demand, claim, setoff or deduction,
notwithstanding any breach by Landlord of its duties or obligations hereunder.

 
- 5 -

--------------------------------------------------------------------------------

 

6.3      Payment of Taxes. Tenant shall, during the Term, punctually pay and
discharge or cause to be paid and discharged, as and when the same shall become
due and payable, all real property taxes, assessments, special assessments and
charges levied upon or with respect to the Property, together with all sales,
use, rent or similar taxes assessed against Rent (collectively, the "Taxes").
Notwithstanding the foregoing obligation, Tenant shall have the right to seek
real estate tax abatements at any time during the Term and Landlord agrees to
cooperate in any such abatement application. In no event, however, shall Tenant
be required to pay any franchise, income, inheritance, estate, succession,
transfer or gift taxes imposed upon Landlord, or its successors or assigns.
Tenant shall deliver to Landlord satisfactory evidence of payment within thirty
(30) Business Days after Landlord's request for evidence of Tenant's payment
thereof. Tenant shall, during the Term, punctually pay and discharge or cause to
be paid and discharged, as and when the same shall become due and payable, all
personal property taxes assessed against any personal property owned or used by
Tenant on the Property. If required in writing by a holder of a mortgage
interest encumbering the Property, Tenant shall pay Taxes to Landlord in
installments of 1/12 of annual Taxes (or reasonable estimate thereof) monthly.
Tenant's obligations to pay Taxes under this Section 6.3 shall be deemed
discharged to the extent of any such payments to Landlord. Within thirty (30)
days following issuance of final tax bills, Landlord shall pay to Tenant any
overpayment of Taxes from Tenant as a result of Tenant's having paid monthly
installments, or, if applicable, Tenant shall pay to Landlord any under payment
of Taxes as a result thereof.


6.4      Proration at End of Term. If the end of the Term does not coincide with
the end of a tax year, Taxes for the tax year in which the Term ends shall be
prorated between Landlord and Tenant, based on the most recent levy and most
recent assessment. Such proration shall be subsequently adjusted when the bills
for such Taxes become available. The provisions of this Section 6.4 shall
survive the termination of this Lease.


6.5      Special Assessments. Tenant shall pay all special assessments and other
like impositions levied or imposed for improvements installed or assessed either
prior to or during the Term; provided, however, the Tenant may pay in
installments any such special assessments or like impositions that may be so
paid according to applicable laws and, in such event, Tenant shall only be
required to pay those installments that become due and payable during the Term.
If the end of the Term does not coincide with the end of a tax year, such
special assessments or like impositions in which the Term ends shall be prorated
in the manner described in Section 6.4 for proration of Taxes. The provisions of
this Section 6.5 shall survive the termination of this Lease.

 
- 6 -

--------------------------------------------------------------------------------

 

6.6      Tax Bills. Landlord shall provide the cooperation necessary to have the
collecting authority send all pertinent tax bills directly to Tenant or its
designee. All pertinent tax bills received by Landlord shall be immediately
forwarded directly to Tenant or its designee to permit timely remittance in the
normal course of business.
 
6.7      Default Interest. If Tenant shall not pay any installment of Yearly
Fixed Rent or any installment of Additional Rent payable to Landlord within five
(5) Business Days after same shall be due, Tenant shall pay to Landlord interest
on the overdue Rent at the lesser of (a) the base rate from time to time
announced by Citibank, N.A. (or, if Citibank, N.A. shall not exist or shall
cease to announce such rate, such other bank, as shall be designated by Landlord
by notice to Tenant) to be in effect at its principal office in New York, New
York plus 2% and (b) ten percent (10%), for the period from the date on which
that Rent was due until the date paid.


7.
UTILITIES AND REPAIRS

 
7.1      Utilities. From and after the Term Commencement Date, Tenant shall
promptly pay when due, but in any event, before delinquency all water, sewer,
electricity, gas, telephone, communication, and other utility charges related to
the Property.
 
7.2      Tenant's Repairs and Maintenance. Tenant shall, at its sole cost and
expense, make all repairs of and replacements to the Property and shall be
responsible for all maintenance of the Property. Tenant shall maintain and
repair the structural and non-structural components and operating systems of the
Property (including the parking and exterior areas, septic systems, if any,
parking lot lighting, landscaping, irrigation systems, curbing, glass and
signage, roof and roof membrane, all HVAC, electrical, plumbing, and other
systems, exterior walls, concrete floor slabs, foundations, beams, columns,
joists, masonry walls and load-bearing partitions, and all inner structural and
non-structural portions of the Building), in at least their condition existing
on the Term Commencement Date. Landlord shall assign and transfer, and hereby
assigns and transfers, to Tenant any warranty or guarantee received by Landlord
from any party who may have supplied labor, services and/or materials with
respect to any of the Property that Tenant is required to repair or replace
pursuant to this Lease. Notwithstanding anything in this Section 7.2 to the
contrary, the maintenance, repair and/or replacement obligations set forth on
Exhibit B-l attached hereto, if any, (the "Existing Repairs") shall be the
responsibility of Tenant hereunder and not the responsibility of Landlord.
Tenant shall use commercially reasonable efforts to complete the Existing
Repairs within the time period listed for each such item on Exhibit B-l attached
hereto.

 
8.
SIGNS


 
Tenant shall have the right and option, and exclusive right, to erect signs on
or visible from the exterior of the Building, to place signage on the exterior
of the Building, and construct, maintain and erect signage otherwise in and
around the Property (including but not limited to monument, pylon or other
exterior signage), provided the same shall comply with applicable legal
requirements and restrictions of record. In addition, and subject to applicable
law, Landlord agrees that Tenant may install and utilize throughout the Term all
signs presently existing at the Property. During the Term of this Lease, Tenant
shall be permitted to change its signage from time to time without the prior
written consent or approval of Landlord, Landlord agreeing to cooperate in such
effort by signing any reasonable documents in connection therewith.

 
- 7 -

--------------------------------------------------------------------------------

 

9.           OWNERSHIP FIXTURES, EQUIPMENT AND IMPROVEMENTS - REMOVAL BY TENANT


Tenant shall be the owner of all of Tenant's improvements and alterations from
time to time constructed, installed, or otherwise placed on the Property after
the date hereof (collectively, the "Tenant Improvements"). All articles of
personal property and all business and trade fixtures, machinery and equipment,
owned by Tenant or installed by Tenant at its expense in the Property,
including, without limitation, furniture and movable partitions, all signs and
signage vaults, vault doors, safes, night depositories, safe deposit booths,
teller lines, cabinetry, telecommunications or electrical conduits or wiring,
business machines and equipment, and communications equipment (collectively,
"Tenant's Property") shall remain the property of Tenant, and may be removed by
Tenant at any time during the Term. Upon expiration or termination of this
Lease, (a) Tenant shall have no obligation to restore the Building or Property
to their condition prior to Tenant's use and occupancy thereof, or to remove any
of Tenant's Improvements, or Tenant's Property, or to otherwise demolish any or
all of Tenant's Improvements located in, on or upon the Property, and (b) Tenant
shall have the right, but not the obligation, to remove Tenant's Improvements,
or Tenant's Property, provided Tenant, at its expense, and shall repair any
non-cosmetic damage caused by such removal.

 
10.         ALTERATIONS AND IMPROVEMENTS BY TENANT


Tenant shall have the right, without Landlord's prior written consent, to make
any alterations, decorations, installations, removals, additions or improvements
in or to the Building and/or the Property as Tenant shall reasonably determine
are necessary for Tenant's, or for any Subtentant's, use and enjoyment of
Property, so long as the same do not materially diminish the value of the
Building or Property. Without limiting the generality of the foregoing, Tenant
shall have the right to install Tenant's improvements and/or Tenant's property
from time to time. Any such alterations, decorations, installations, removals,
additions and improvements shall be done at the sole expense of Tenant and in
accordance with all applicable laws and regulations applicable thereto.


11.         TENANT'S CONTRACTORS - MECHANICS' AND OTHER LIENS STANDARD OF
TENANT'S PERFORMANCE - COMPLIANCE WITH LAWS


Whenever Tenant shall make any alterations, decorations, installations,
removals, additions or improvements or do any other work in or to the Building
or Property, Tenant will strictly observe the following covenants and
agreements:

 
- 8 -

--------------------------------------------------------------------------------

 

(a)           In no event shall any material or equipment be incorporated in or
added to the Property in connection with any such alteration, decoration,
installation, addition or improvement which is subject to any lien, charge,
mortgage or other encumbrance of any kind whatsoever or is subject to any
security interest or any form of title retention agreement. The foregoing
restrictions shall not apply in the case of personal property and trade fixtures
removable by Tenant hereunder. Any mechanic's or other lien filed against the
Property for work claimed to have been done for, or materials claimed to have
been furnished to Tenant shall be discharged by Tenant within thirty (30) days
thereafter, at the expense of Tenant, by filing the bond required by law or
otherwise. If Tenant fails so to discharge any lien, Landlord may do so upon
thirty (30) days notice to Tenant at Tenant's expense and Tenant shall reimburse
Landlord for any expense or cost incurred by Landlord in so doing within fifteen
(15) days after rendition of a bill therefor, together with interest on such
cost or expense at the rate of Tenant's then Prime Rate plus two percent (2%)
from the date of such payment, which interest shall be due and payable only in
event the reimbursement occurs after the fifteen (15) day period provided
herein.


(b)           All installations or work done by Tenant under this or any other
Article of this Lease shall be at its own expense (unless expressly otherwise
provided) and shall at all times comply with (i) laws, rules, orders and
regulations of governmental authorities having jurisdiction thereof; and (ii)
order, rules and regulations of any Board of Fire Underwriters, or any other
body hereafter constituted exercising similar functions, and governing insurance
rating bureaus.


(c)           Tenant shall procure all necessary permits before undertaking any
work at the Property; do all such work in a good and workmanlike manner,
employing materials of good quality and complying with all governmental
requirements, and defend, save harmless, exonerate and indemnify Landlord from
all injury, loss or damage to any person or property occasioned by or growing
out of such work unless caused by or arising from the negligence or misconduct
of Landlord or Landlord's agents, employees or contractors.


12.         INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION


12.1        Tenant's Insurance. Tenant shall maintain during the Term the
following:


(a)           standard all-risk property insurance including windstorm and
terrorism covering the Property in an amount at least equal to the replacement
cost of the Building and all other improvements;


(b)          "boiler and machinery" insurance with respect to damage (not
insured against pursuant to Section 12.1(a) hereof) to the boilers, pressure
vessels or similar apparatus located on the Property for risks normally insured
against under boiler and machinery policies;


(c)           commercial general liability insurance including broad form
contractual liability coverage with minimum combined single limits of $5,000,000
for injury to or death of one or more persons or damage to or destruction of
property in any one occurrence;


(d)          statutory workers' compensation insurance or qualified
self-insurance;


(e)           flood insurance with respect to those portions of the Building or
other improvements that are located in areas identified by the Federal Emergency
Management Agency as having special hazards;

 
- 9 -

--------------------------------------------------------------------------------

 

(f)           builder's risk coverage during construction; and


(g)           if and to the extent reasonably requested from time to time by
Landlord, such other insurance coverages and amounts as are customarily
maintained by responsible owners of properties similar in size, character and
location to the Property or required by Mortgagee (including but not limited to
earthquake insurance).


The maximum deductible shall be $25,000.00 for the policies set forth in
Sections 12.1(a), (b), (c) and (e) hereof. Any of the foregoing insurance
coverages may be carried as a part of blanket policies, provided that (i) upon
Landlord's request, the insurer under such blanket policy(ies) shall certify to
Landlord any sublimits applicable to the Property, which amounts shall not be
less than those required by this Section 12.1; (ii) any such policy(ies) shall
otherwise comply with the requirements of this Article 12; and (iii) the
protection afforded, except for the exhaustion of aggregate limits, under any
such policy(ies) shall be no less than that which would have been afforded under
a separate policy or policies relating only to the Property.


12.2        General Insurance Requirements. The following provisions shall apply
to each policy of insurance that Tenant is hereby required to carry pursuant to
Section 12.1: (a) Tenant shall cause each carrier to deliver to Landlord and any
Mortgagee designated by Landlord certificates of insurance on Accord forms
approved by Landlord and Mortgagee, and such other evidence of coverage as may
be reasonably requested by Landlord or such Mortgagee, certifying the applicable
insurance provisions herein required (it being understood that neither Landlord
nor any Mortgagee shall be entitled to receive originals or copies of the
complete policies of insurance setting forth such coverage), (b) each
certificate of insurance shall require written notice by the carrier to Landlord
and any Mortgagee designated by Landlord at least thirty (30) days prior to any
cancellation, expiration, amendment or lapse thereof, (c) except for the policy
described in Section 12.1(d), each policy shall identify Landlord and any
Mortgagee or other person designated by Landlord as an additional insured and
loss payee, (d) except for the policy described in Section 12.1(d), each policy
shall include a "lender loss payable" or "mortgagee" endorsement so that the
policies are not invalidated by, or permit the carrier to assert any defenses
against the Mortgagee based upon, any action or inaction of the Tenant or any
other person, (e) except for the policy described in Section 12.1(d), no policy
shall name a loss payee or beneficiary with respect to the Property other than
Tenant (and its affiliates), Landlord and any Mortgagee or other person
designated by Landlord, and (f) each policy shall be issued by a carrier duly
licensed in the state in which the Property is located and who have and maintain
a rating of at least A- or higher from Standard & Poors and AVIII or higher from
A.M. Best.


12.3        Indemnity. Tenant will save Landlord harmless, and will exonerate
and indemnify Landlord, from and against any and all claims, liabilities,
penalties, damages or expenses (including without limitation reasonable
attorneys' fees) asserted against or incurred by Landlord:


(a)           on account of or based upon any injury to person, or loss of or
damage to property sustained or occurring on the Property;

 
- 10 -

--------------------------------------------------------------------------------

 

(b)           on account of or based upon (including moneys due on account of)
any work or thing whatsoever to the extent done in the Property by or on behalf
of Tenant during the Term of this Lease; and


(c)           on account of or resulting from the failure of Tenant to perform
and discharge any of its covenants and obligations under this Lease, including,
without limitation, those set forth in Section 14.2;


and, in case any action or proceeding be brought against Landlord by reason of
any of the foregoing, Tenant upon notice from Landlord shall at Tenant's expense
resist or defend such action or proceeding and employ counsel therefor
reasonably satisfactory to Landlord, it being agreed that such counsel as may
act for insurance underwriters of Tenant engaged in such defense shall be deemed
satisfactory.


Landlord will save Tenant harmless, and will exonerate and indemnify Tenant from
and against, any and all claims, liabilities, penalties, damages or expenses
(including reasonable attorneys' fees) asserted against or incurred by Tenant on
account of or based upon the negligence of Landlord or its agents, contractors
or employees, and, in case any action or proceeding be brought against Tenant by
reason of any of the foregoing, Landlord upon notice from Tenant shall at
Landlord's expense resist or defend such action or proceeding and employ counsel
therefor reasonably satisfactory to Tenant, it being agreed that such counsel as
may act for insurance underwriters of Landlord engaged in such defense shall be
deemed satisfactory.


13. 
ASSIGNMENT AND SUBLETTING, ETC.

 
Provided that Tenant is not in default hereunder after applicable notice and
grace periods, Tenant may at any time, and from time to time, assign its
interest in this Lease, in the Property, or sublease, or permit the occupancy
of, all or any part of the Property without the Landlord's consent. The Tenant
agrees to promptly notify the Landlord in writing of any such assignment or
subletting. No assignment or subletting shall release the Tenant of its
obligations or liabilities under this Lease.


14.
MISCELLANEOUS COVENANTS



14.1        Access to Property. Subject to the provisions of Article 2, Tenant
shall permit Landlord, at reasonable times, and subject to twenty-four hour
prior written notice (except for emergencies), to show the Property during
ordinary business hours to any Mortgagee, prospective purchaser of any interest
of Landlord in the Property, prospective Mortgagee, or prospective assignee of
any Mortgage, and during the period of twelve (12) months next preceding the
Termination Date to any person contemplating the leasing of the Property or any
part thereof. Landlord's rights contained in this Section 14.1 and any other
rights of Landlord to access the Property as set forth in this Lease shall be
exercised in such a manner so as not to unreasonably interfere with Tenant's use
and enjoyment of the Property, and in recognition of Tenant's security needs as
a bank and financial institution, Landlord shall not, except in emergency
situations threatening life or property, exercise any right it has to enter into
any secure area or non-public retail banking area within the Property unless
Landlord, or any other third parties as may be permitted to access the Property
as provided herein, is accompanied by an officer or authorized representative of
Tenant.

 
- 11 -

--------------------------------------------------------------------------------

 

14.2        Requirements of Law. Tenant, at its sole cost and expense, shall
comply with all laws, rules, orders and regulations affecting the Property or
use thereof, including, without limitation, all applicable environmental laws,
ordinances, rules, regulations and governmental requirements pertaining to the
Property (including any required remediation) that arise from any environmental
conditions existing at the Property prior to the date of the Lease. If either
party receives notice of any violation of law, ordinance, order or regulation
applicable to the Property, it shall give prompt notice thereof to the other
party.


In addition, Tenant acknowledges the potential existence of asbestos and/or lead
paint at the Property. To the extent required by applicable law, Tenant shall
prepare and implement an asbestos and lead paint operation and maintenance plan
or program (the "O&M Plan"). Tenant shall be solely responsible for compliance
with the O&M Plan, and Landlord shall have no liability thereunder.


15.
DAMAGE BY FIRE, ETC.



In the event of loss of, or damage to, the Property or the Building by fire or
other casualty, including without limitation acts, of terrorism and windstorm
(collectively for purposes of this Section 15 "other casualty"), the rights and
obligations of the parties hereto shall be as follows:


(a)           If all or any portion(s) of the Building or Property
(collectively, the "Damaged Premises") are damaged as a result of fire or other
casualty, Tenant shall, at its own expense, cause the damage to the Damaged
Premises to be repaired, restored, rebuilt and/or replaced within one hundred
eighty (180) days from the date of such fire or other casualty. Any provision of
this Lease to the contrary notwithstanding, Tenant shall not receive any
abatement, credit or other offset to the Yearly Fixed Rent or the Additional
Rent payable by Tenant hereunder pending Tenant's completion of, or on account
of the costs associated with, Tenant's restoration of the Building or the
Property.


(b)           Notwithstanding the foregoing, if within the last two (2) years of
the Term of this Lease, but not otherwise, the Property or Building shall be
substantially damaged or destroyed by fire or other casualty so that Tenant is
unable to, and, in fact, does not, conduct Tenant's business in the Property for
a period of thirty (30) days or more, Tenant shall thereafter have the option of
terminating this Lease in its sole discretion, provided that notice thereof is
given to the Landlord not later than sixty (60) days after such damage or
destruction. In such event, and as a condition to the effectiveness of Tenant's
exercise of its right to so terminate this Lease, Tenant shall assign and/or pay
to Landlord the sum of (i) all insurance proceeds payable under the policy or
policies of insurance required by this Lease, plus (ii) an amount equal to the
deductible under such policy or policies, (iii) any previously unpaid Rent due
and payable through and including the termination date of this Lease together
with all Rent due to the end of the Initial Term. In the event Tenant does not
elect to terminate this Lease as provided in this Section 15(b), all insurance
proceeds shall be made available for the restoration of the Damaged Premises.

 
- 12 -

--------------------------------------------------------------------------------

 

16.
WAIVER OF SUBROGATION



Notwithstanding any provision of this Lease to the contrary, Tenant waives any
and all rights of recovery against Landlord for or arising out of damage to or
destruction of, any personal property of Tenant, which damage or destruction is
of a type insurable under "special form" or "all risk" insurance policies or
endorsements available at the time such damage or destruction occurs (whether or
not actually carried or required to be carried hereunder).


Without waiving or releasing Tenant's obligations to insure as set forth in this
Lease, Landlord hereby waives any and all rights of recovery against Tenant for
or arising out of damage to, or destruction of, the Property or the Building,
but only to the extent recovery for such loss is actually received by Landlord
from any "special form" or "all risk" insurance policies actually maintained by
Landlord.


Landlord and Tenant each agree to give written notice of the terms of this
mutual waiver to each insurance company which has issued, or in the future may
issue, a policy of property insurance to such party. Each party shall also have
each such insurance policy properly endorsed, if necessary, to prevent the
invalidation of such insurance coverage by reason of such waiver, and furnish
evidence to the other of the insurer's consent to such waiver. Tenant shall
obtain from its insurers and deliver to Landlord, and Landlord shall obtain from
its insurers and deliver to Tenant, endorsements or written waivers of
subrogation, or other written evidence satisfactory to the other party, that
each insurer is bound by such party's waiver of subrogation. Tenant acknowledges
and agrees that Landlord has no present or future obligation to maintain
policies of insurance under this Lease.


17.
CONDEMNATION - EMINENT DOMAIN



 
17.1
Taking Awards.



(a)           Except as hereinafter expressly stated in this Section 17.1,
Landlord reserves and accepts all rights to awards for damages to the Property
and Tenant reserves and shall have all rights to awards, compensation or damages
related to Tenant's rights, property and business and the value of the leasehold
hereby created and held by Tenant (but only so long as such awards, compensation
or damages do not diminish Landlord's recovery), now accrued or hereafter
accruing by reason of anything lawfully done in pursuance of any public or other
authority.


(b)           If under applicable law Tenant shall have the right to claim and
recover from the condemning authority such compensation as may be awarded or
recoverable by Tenant in Tenant's own right on account of any and all damage to
Tenant's business and/or Tenant's leasehold interest, by reason of any taking,
Tenant will be entitled to seek such award only so long as such award does not
diminish Landlord's recovery. The Tenant shall also be entitled in any event to
seek and recover its own award for Tenant's moving expenses and damage or loss
to trade fixtures. In addition, in the event the Tenant is unable under
applicable law to seek its own separate award and if the final award granted to
the Landlord includes an itemized award for Tenant's loss of its leasehold
interest and/or damage to its business interests in addition to the award for
Landlord's damages as aforesaid to the Property, the Landlord agrees to pay to
the Tenant its itemized share of the final award, Tenant agreeing that the award
is subordinate to Landlord's rights hereunder.

 
- 13 -

--------------------------------------------------------------------------------

 

17.2        Tenant's Termination Rights. Tenant shall have the option to
terminate this Lease on a date selected by Tenant if any of the following events
shall occur as the result of a taking in condemnation proceedings, or by
exercise of any right of eminent domain, or by agreement between the Landlord
and those authorized to exercise the same: (i) any material portion of the
Building is taken; (ii) any material portion of the access to the Property is
taken; or (iii) any portion of the Property is taken so as to materially
adversely interfere with Tenant's use of the Property, including, but not
limited to a material reduction of available parking. For the purposes of this
Section 17.2, a "material portion" of the Building or Property will be deemed to
have been taken if the portion of the Building or Property not so taken is
unsuitable in Tenant's reasonable opinion for the Tenant's continued business
use of the Property. This Lease will automatically terminate, effective as of
the taking, if all of the Property or Building is taken. If the Tenant desires
to exercise its termination right as herein provided, the Tenant must give the
Landlord written notice of same within ninety (90) days after the taking occurs
and the Tenant acquires actual knowledge of same by written notice from
Landlord. If the Lease is terminated pursuant to this Section 17.2, this Lease
will terminate on the date that Tenant is required to vacate the Property or
portion thereof or is deprived of access, or use, as aforesaid.


17.3        Restoration. If this Lease is not terminated pursuant to Section
17.2, the award received by the Landlord will first be used to fund the cost of
restoring what remains of the Property after such taking after application of
any award received by Tenant or to which Tenant is entitled, if any. Any balance
held by the Landlord after the payment of such costs will be retained by the
Landlord. If the Lease is not terminated pursuant to Section 17.2, the Yearly
Fixed Rent, Additional Rent and all other payments required to be made by the
Tenant hereunder will be equitably abated and reduced if the condemnation or
eminent domain proceeding involves the Property or affects Tenant's use and
enjoyment of same.
 
17.4        Relocation Benefits. Tenant shall have the sole and exclusive right
to any and all federal or state relocation benefits, if any.


18.
DEFAULT



18.1        Default. The Tenant will be in default under this Lease upon the
occurrence of any of the following events or conditions: (i) the Tenant's
failure to pay the Rent or any other sum of money payable to Landlord at the
times and in the manner provided for herein, such failure having continued
uncured for a period of ten (10) Business Days after written notice of such
non-payment is given by the Landlord to the Tenant as provided in Article 24
hereof, provided that Landlord shall not be obligated to send written notice of
failure to pay more than four (4) times in any consecutive twelve (12) month
period; (ii) the Tenant's failure to perform or fulfill any other material term,
condition or agreement contained or referred to herein, on the part of the
Tenant to be performed or fulfilled, such failure having continued for a period
of sixty (60) days after written notice thereof shall have been given by the
Landlord to the Tenant as provided in Article 24 hereof; provided, however if
the default is of such a nature that it cannot be cured within said sixty (60)
day period, the Tenant will not be deemed in default provided the Tenant
commences to cure the default within said sixty (60) day period and thereafter
continuously prosecutes such cure to completion in good faith and with
diligence; or (iii) the Tenant's being adjudged bankrupt or insolvent, or
voluntarily or involuntarily taking advantage of any of the provisions of the
Bankruptcy Code, (provided, however, with respect to any involuntary bankruptcy,
such bankruptcy proceeding is not dismissed within ninety (90) days of the
filing thereof) or making a general assignment for the benefit of creditors, or
a receiver being appointed for its property and estate and such receivership is
not terminated or dismissed within ninety (90) days of the filing thereof.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
18.2        Entry. In the event of any default under Section 18.1 which remains
uncured, the Landlord may, at the Landlord's option, terminate this Lease or
terminate Tenant's right to possession of the Property without terminating this
Lease, and, as permitted by law, enter upon the Property and expel the Tenant
and those claiming under the Tenant, without being guilty of any manner of
trespass, and thenceforth peacefully and quietly hold and enjoy the Property as
if this Lease had not been made; without prejudice, however, to any right to sue
for and recover any rent and other sums then due under this Lease, or to any
claim for damages or right of action or remedy for preceding breach of covenant,
agreement or condition herein contained which the Landlord might otherwise have
or use.


18.3        Lost Rent. In case of entry with or without termination of this
Lease as herein above provided and subject to Landlord's obligations as set
forth in Section 18.5, Tenant will indemnify Landlord against all loss of Rent
payable hereunder which it may incur during the residue of the then Term
(excluding any unexercised option to extend contained herein). At the time of
the termination of this Lease, termination of Tenant's right to possession of
the Property without terminating this Lease, or at any time thereafter, Landlord
may rent the Property, and for a term which may expire after the expiration of
the Term of this Lease, and Tenant shall be liable for any reasonable expenses
(including reasonable attorneys fees, brokerage fees and expenses of cleaning
the Property for reletting) incurred by Landlord in connection with obtaining
possession of the Property and with removing from the Property personal property
and fixtures of Tenant and persons claiming under it, and any monies collected
from any reletting shall be applied first to the foregoing expenses and then to
the payment of Rent and all other payments due from Tenant to Landlord.


18.4        Right to Lease. Or, in the event of default, alternatively, at the
Landlord's option, the Landlord may enter upon the Property, and if the Landlord
desires, expel Tenant and those claiming under the Tenant, without being guilty
of any manner of trespass, and may rent the Property, applying the net proceeds
of such rents on account of the Rent and other sums due from the Tenant, holding
the Tenant (after payment of the aforementioned expenses) liable for any
deficiency.


18.5        Mitigation. The Landlord agrees in all events to use commercially
reasonable efforts to mitigate its damages by retaining a qualified commercial
real estate broker to relet the Property who shall use commercially reasonable
marketing efforts.
 
18.6        Landlord's Rights Cumulative. No right or remedy herein conferred
upon or reserved to Landlord is intended to be exclusive of any other right or
remedy, and every right and remedy shall be cumulative and in addition to any
other right or remedy given hereunder or now or hereafter existing at law or in
equity, subject to the limitations set forth in Section 23 herein.

 
- 15 -

--------------------------------------------------------------------------------

 

19.
END OF TERM - ABANDONED PROPERTY



Upon the expiration or other termination of the Term of this Lease, Tenant shall
peaceably quit and surrender to Landlord the Property in broom clean in good
order, repair and condition, excepting only reasonable use and wear and damage
by fire or other casualty for which, under other provisions of this Lease,
Tenant has no responsibility of repair or restoration, but subject in every
event to terms of Article 15 hereof, and subject to the provisions of Article 9
herein. Tenant's obligation to observe or perform this covenant shall survive
the expiration or other termination of the Term of this Lease. If the last day
of the Term of this Lease or any renewal thereof falls on a day other than a
Business Day, this Lease shall expire on the Business Day immediately preceding.
Tenant shall pay one and one-quarter times the amount of Rent applicable to each
month (or fraction thereof) during which Tenant remains in possession of any
part of the Property in violation of the foregoing covenants, without prejudice
to eviction and any other remedy available to Landlord on account thereof.
Notwithstanding the foregoing, in no event shall Tenant be liable for any type
of consequential damages (including but not limited to any loss of profits) in
connection with Tenant's holding over and failure to redeliver possession of the
Property to Landlord following the expiration or other termination of the Term
of this Lease.


Any Tenant's Personal Property which shall remain in the Building or on the
Property after the expiration or termination of the Term of this Lease shall be
conclusively deemed to have been abandoned thirty (30) days following such
expiration or termination of the Term of this Lease, and may thereafter be
disposed of in such manner as Landlord may see fit.


20.
SUBORDINATION



The rights and interests of Tenant under this Lease shall be subject and
subordinate to the lien of any Mortgage that may hereafter be placed upon the
Property by the Landlord, if the Mortgagee shall elect, by written notice
delivered to Tenant, to subject and subordinate the rights and interest of
Tenant under this Lease to the lien of its Mortgage, on the condition that such
Mortgagee shall enter into a written agreement in recordable form, in form and
substance substantially in accordance with the form attached hereto as Exhibit C
("Nondisturbance Agreement"), wherein the Mortgagee shall agree (i) to recognize
Tenant's rights under this Lease and to be bound to Tenant under all of the
terms, covenants and conditions of this Lease and (ii) not to disturb Tenant's
occupancy of the Property, notwithstanding foreclosure of the Mortgage so long
as Tenant is not in default beyond any applicable grace periods. In the event of
such election, and upon execution of the Nondisturbance Agreement in favor of
the Tenant, the rights and interest of Tenant under this Lease shall be deemed
to be subordinate to the lien of the Mortgage. Upon not less than fifteen (15)
days prior written notice by Landlord or Mortgagee, Tenant agrees to execute,
acknowledge and deliver to Mortgagee the Non-Disturbance Agreement.


21.
QUIET ENJOYMENT



Landlord covenants that if, and so long as, Tenant keeps and performs its
obligations herein contained on the part and on behalf of Tenant to be kept and
performed, Tenant shall quietly enjoy the Property free of molestation from any
person claiming by, through or under Landlord, subject, nevertheless, to the
covenants, agreements, terms, provisions and conditions of this Lease.

 
- 16 -

--------------------------------------------------------------------------------

 

22.
ENTIRE AGREEMENT - WAIVER



22.1        Entire Agreement. This Lease and the Exhibits made a part hereof
contain the entire and only agreement between the parties with respect to
Tenant's leasing of the Property and any and all statements and representations,
written and oral, including previous correspondence and agreements between the
parties hereto, are merged herein. Any executory agreement hereafter made shall
be ineffective to change, modify, discharge or effect an abandonment of this
Lease in whole or in part unless such executory agreement is in writing and
signed by the party against whom enforcement of the change, modification,
discharge or abandonment is sought. Nothing herein shall prevent the parties
from agreeing to amend this Lease and the Exhibits made a part hereof as long as
such amendment shall be in writing and shall be duly signed by both parties.


22.2        Waiver. The failure of either Landlord or Tenant to seek redress for
violation, or to insist upon the strict performance, of any covenant or
condition of this Lease, or any of the Rules and Regulations promulgated
hereunder, shall not prevent a subsequent act, which would have originally
constituted a violation, from having all the force and effect of an original
violation. The receipt by Landlord of Rent with knowledge of the breach of any
covenant of this Lease shall not be deemed a waiver of such breach. No payment
by Tenant or receipt by Landlord of a lesser amount than the monthly Rent herein
stipulated shall be deemed to be other than on account of the stipulated Rent,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as Rent be deemed an accord and satisfaction, and Landlord
may accept such check or payment without prejudice to Landlord's right to
recover the balance of such Rent or pursue any other remedy in this Lease
provided. No payment of Rent by Tenant shall be deemed to waive any default or
failure of Landlord.


23.
EXCULPATORY CLAUSE



Tenant shall neither assert nor seek to enforce any claim for breach of this
Lease against any of Landlord's assets other than Landlord's interest in the
Property and in the rents, issues, proceeds and profits thereof, and Tenant
agrees to look solely to such interest for the satisfaction of any liability of
Landlord under this Lease, it being specifically agreed that in no event shall
Landlord (which term shall include, without limitation any of the officers,
trustees, directors, partners, beneficiaries, joint venturers, members,
managers, stockholders or other principals or representatives, disclosed or
undisclosed, of Landlord or any managing agent) ever be personally liable for
any such liability. This paragraph shall not limit any right that Tenant might
otherwise have to obtain injunctive relief against Landlord or to take any other
action which shall not involve the personal liability of Landlord to respond in
monetary damages from Landlord's assets other than the Landlord's interest in
said real estate, as aforesaid. Notwithstanding anything contained in this Lease
to the contrary, in no event and under no circumstance: (i) shall Landlord be
liable, or in any way responsible, to Tenant for consequential damages of any
nature or (ii) shall Tenant be liable, or in any way responsible, to Landlord
for consequential damages of any nature.

 
- 17 -

--------------------------------------------------------------------------------

 
 
24.
NOTICES



No notice, approval, consent or other communication permitted or required to be
given by this Lease will be effective unless the same is delivered during normal
business hours; (i) by hand, (ii) by overnight carrier, or (iii) sent postage
prepaid, by United States registered or certified mail, all to be return receipt
requested, to the other party at the following addresses (or to such other
address as any party may designate by written notice as aforesaid):


If to the Landlord:


c/o American Realty Capital, LLC
1725 The Fairway
Jenkintown, PA 19046
Attention: William Kahane
Telephone: (215) 887-3054
Telecopy: (215) 887-2585


With A Copy To:


Wolf, Block, Schorr and Solis-Cohen LLP
1650 Arch Street, 22nd Floor
Philadelphia, PA 19103
Attention: Helene S. Jaron, Esquire
Telephone: (215)977-2038
Telecopy: (215)405-2938


If to the Tenant:


Rockland Trust Company
288 Union Street
Rockland, MA 02370
Attention: Robert F. Gearty, Jr., Senior Vice President
Telephone:781-982-6113
Telecopy: 781-982-6365


With A Copy To:


Rockland Trust Company
288 Union Street
Rockland, MA 02370
Attention: Edward H. Seksay, General Counsel
Telephone: 781 -982-6158
Telecopy: 781-982-6130


and


Hinckley, Allen & Snyder LLP
28 State Street
Boston, Massachusetts 02109
Attention: Paul A. Hedstrom, Esq.
Telephone:    (617)345-9000
Telecopy:      (617)345-9020
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
25.
PARTIES BOUND

 
The covenants, agreements, terms, provisions and conditions of this Lease shall
bind and benefit the successors and assigns of the parties hereto with the same
effect as if mentioned in each instance where a party hereto is named or
referred to.
 
If in connection with or as a consequence of the sale, transfer or other
disposition of the real estate (Land and/or Building, either or both, as the
case may be) of which the Property are a part Landlord ceases to be the owner of
the reversionary interest in the Property, Landlord shall be entirely freed and
relieved from the performance and observance thereafter of all covenants and
obligations hereunder accruing thereafter on the part of Landlord to be
performed and observed, it being understood and agreed in such event (and it
shall be deemed and construed as a covenant running with the land) that the
person succeeding to Landlord's ownership of said reversionary interest shall
thereupon and thereafter assume, and perform and observe, any and all of such
covenants and obligations of Landlord, subject to the terms of the
Nondisturbance Agreement.
 
26.
MISCELLANEOUS

 
26.1     Separability. If any provision of this Lease or portion of such
provision or the application thereof to any person or circumstance is for any
reason held invalid or unenforceable, the remainder of the Lease (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.
 
26.2     Captions. The captions are inserted only as a matter of convenience and
for reference, and in no way define, limit or describe the scope of this Lease
nor the intent of any provisions thereof.
 
26.3     Governing Law. This Lease is made pursuant to, and shall be governed
by, and construed in accordance with, the laws of the state in which the
Property is located. Any disputes regarding this Lease shall be resolved in the
courts of the state in which the Property is located. The Landlord and the
Tenant consent to the jurisdiction of the courts of the state in which the
Property is located.
 
26.4     Assignment of Lease and/or Rents. With reference to any assignment by
Landlord of its interest in this Lease and/or the Rent payable hereunder,
conditional in nature or otherwise, which assignment is made to or held by a
bank, trust company, insurance company or other institutional lender holding a
Mortgage on the Building, Landlord and Tenant agree:

 
- 19 -

--------------------------------------------------------------------------------

 
 
(a)       that the execution thereof by Landlord and acceptance thereof by such
Mortgagee shall never be deemed an assumption by such Mortgagee of any of the
obligations of the Landlord hereunder, unless such Mortgagee shall, by written
notice sent to the Tenant, specifically otherwise elect; and
 
(b)       that, except as aforesaid, such Mortgagee shall be treated as having
assumed the Landlord's obligations hereunder only upon foreclosure of such
Mortgagee's Mortgage and/or the taking of possession of the Property, subject to
the terms of the Nondisturbance Agreement with respect to such Mortgage.


 
26.5     Memorandum of Lease. Neither party shall record this Lease in any
governmental registry or recording office, provided however that either party
shall at the request of the other, execute and deliver a recordable memorandum
or notice of this Lease which may be registered or recorded by either party.
 
26.6     Estoppel Certificate. Upon not less than fifteen (15) days prior notice
by either party, Landlord and Tenant agree to execute, acknowledge and deliver
to the other party, and to any assignee, mortgagee, lender or any other third
party which either may designate, a statement in writing in the form attached
hereto as Exhibit D and made a part hereof.
 
27.
RIGHT OF FIRST OFFER

 
Landlord hereby grants to Tenant a right of first offer with respect to the sale
of the Property. In the event Landlord shall decide to sell the Property, the
terms and conditions on which Landlord is willing to sell shall be conveyed to
Tenant in writing. Thereafter, Tenant shall have thirty (30) days within which
to accept said terms and conditions in writing. In the event of Tenant's
acceptance of such offer, Landlord shall sell the Property to Tenant pursuant to
the terms and conditions of said offer. Should Tenant fail to accept such offer
Landlord may sell the Property to a third party during the next one hundred
eighty (180) days following the earlier to occur of (i) Tenant's notice to
Landlord declining such offer to purchase, or (ii) the expiration of the thirty
(30) day period in which Tenant has to respond to such offer, provided that the
terms and conditions for such sale are no more favorable to the buyer than those
terms and conditions offered to Tenant. Notwithstanding the foregoing, in the
event Tenant does not respond in writing to Landlord's notice within the thirty
(30) day period, Tenant shall be deemed to have waived its right to the offer
presented. In the event Landlord does not sell the Property during such one
hundred eighty (180) day period, this right of first offer shall continue to
exist as to any proposed subsequent sale. In no event shall Landlord have the
right during the Term or any Extended Term to sell less than the entire
Property. The Tenant hereby acknowledges and agrees that any sale, transfer or
other conveyance (each a "Transfer") of the Property, and any proposed Transfer
of the Property to any person or entity (whether now existing or formed
hereinafter) which is a direct or indirect affiliate of the Landlord shall not
be subject to the provisions of this Section 27 and the right of first offer
contemplated hereby shall not be applicable with respect to any such Transfer or
proposed Transfer. For the purposes hereof, "affiliate" shall mean and include
any person or entity controlling, controlled by or under common control with the
Landlord. Tenant's right of first offer shall not apply to remedial actions of
any lender in the event of a default by Landlord of its loan including, but not
limited to foreclosure, a deed in lieu of foreclosure or to a subsequent sale by
the lender following foreclosure.

 
- 20 -

--------------------------------------------------------------------------------

 

28.
TELECOMMUNICATIONS AND ROOFTOP INSTALLATIONS

 
Without limiting the other provisions of this Lease, Tenant is hereby granted
the right, subject to applicable law, to install its telecommunications
equipment, antennas, satellite dishes, and various related equipment
(collectively the "Rooftop Improvements") on the roof of the Building (the
"Roof") and for the installation, operation and maintenance of the Rooftop
Improvements, at Tenant's sole cost and expense and subject to applicable laws
and regulations.
 
29.
ACCOUNTING

 
The Landlord acknowledges that it is the Tenant's intent to have this Lease
treated as a so-called "operating lease" for accounting purposes, and that the
transaction to which this Lease is part being treated as, and have the benefit
of, sale-leaseback accounting (together "Accounting Requirements"). In the event
Tenant reasonably requests that modifications be made to this Lease in order to
comply with Accounting Requirements, then Landlord agrees to cooperate in good
faith to make such reasonably requested changes to this Lease as are requested
by Tenant in order to comply with the Accounting Requirements, provided that the
same shall not modify the Rent payable by Tenant or the Term of this Lease,
adversely affect any rights and remedies of Landlord under this Lease or impose
any additional obligations on Landlord under this Lease.
 
[Page ends here; signature(s) follow]

 
- 21 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal, all as of the day and year first above written.
 
WITNESS:
 
LANDLORD:
         
ARC ROCK17MA LLC, a Delaware limited
liability company
       
[illegible]
 
By: 
/s/ William Kahane
     
William Kahane, its President, hereunto duly
authorized
         
TENANT:
         
ROCKLAND TRUST COMPANY, a
Massachusetts trust company
           
By:
         
Robert F. Gearty, Jr., its Senior Vice President,
hereunto duly authorized

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal, all as of the day and year first above written.


WITNESS:
 
LANDLORD:
         
ARC ROCK17MA LLC, a Delaware limited
liability company
           
By:
       
William Kahane, its President, hereunto duly
authorized
           
TENANT:
         
ROCKLAND TRUST COMPANY, a
Massachusetts trust company
        /s/ Kristen A. York  
By:
/s/ Robert F. Gearty, Jr.
Kristen A. York
   
Robert F. Gearty, Jr., its Senior Vice President,
hereunto duly authorized


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DESCRIPTION OF PROPERTY
 
319874-14
912 & 932 Main Street
Dennis, MA

 
Those certain parcels of land situated in Dennis, Barnstable County,
Massachusetts, more particularly described as follows:
 
Parcel 1:
 
Southerly by State Highway, one hundred thirty-eight and 00/100 (138.00) feet;
 
Southwesterly by a Town Way known as Pine Street, one hundred ninety-two and
94/100 (192.94) feet;
 
Northerly twenty and 00/100 (20.00) feet;
 
Easterly ten and 00/100 (10.00) feet;
 
Northerly by Lots 9 and 12 as shown on Land Court Plan 15013F & G, one hundred
fourteen and 44/100 (114.44) feet;
 
Westerly by Lot 12, as shown on Land Court Plan 15013G, in two courses totaling
one hundred thirty-nine and 31/100 (139.31) feet;
 
Northerly by Ann's Path, fifty-five and 8/100 (55.08) feet;
 
Easterly by Lot 33A on Land Court Plan 19213L-1, fourteen and 63/100 (14.63)
feet;
 
Northerly by last-named land, twenty and 00/100 (20.00) feet;
 
Easterly by last-named land, eighty-eight and 72/100 (88.72) feet;
 
Northerly by last-named land, eighty-two and 1/100 (82.01) feet;
 
Easterly by last-named land and Lot 7 as shown on Land Court Plan 19213-C, two
hundred forty-eight and 72/100 (248.72) feet.
 
All of said boundaries are determined by the Court to be located as shown on
subdivision plan 15013-H, dated April 14, 1989, drawn by Down Cape Engineering,
Inc., and filed in the Land Registration Office at Boston, a copy of which is
filed in Barnstable County Registry of Deeds in Land Registration Book 594, Page
11 with Certificate of Title No. 73361 and said land is shown as Lot 16.

 
 

--------------------------------------------------------------------------------

 
 
Parcel 2:
 
Easterly by Route 134, One Hundred Sixty-Six and 51/100 (166.51) feet;
 
Southeasterly by the junction of said Route 134 and the State Highway (Route
28), Fifty-Three and 77/100 (53.77) feet;


Southerly by said State Highway, One Hundred Thirty-Four and 61/100 (134.61)
feet;


Westerly by a portion of Lot 4, (Plan 15013-C) two hundred (200) feet;


Northerly by Lot 6, One Hundred Forty-Six and 88/100 (146.88) feet.
 
All of said boundaries are determined by the Court to be located as shown on
subdivision plan 19213-C, dated March 1965, drawn by Charles S. Kennedy,
Surveyor, and filed in the Land Registration Office at Boston, a copy of which
is filed in Barnstable County Registry of Deeds in Land Registration Book 14,
Page 77 with Certificate of Title No. 3407 and said land is shown as Lot 7.
 
BEING the same premises as described in a Deed from Fleet National Bank, dated
August 4, 2000, filed with the Barnstable County Registry District of the Land
Court as Document No. 807822 as noted on Certificate of Title No. 158634.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
MARKET RENT
 
The market rent for the Property shall be the then fair market rent for similar
properties in the market in which the Property is located (with similar
improvements and tenants of similar credit worthiness), which such rent (the
"Market Rent") shall be determined as follows:
 
 
(a)
The Market Rent shall be proposed by Landlord in good faith within ten (10) days
of receipt of Tenant's notice that it intends to exercise its option to extend
the Term (the "Landlord's Proposed Market Rent"). The Landlord's Proposed Market
Rent shall be the Market Rent unless Tenant notifies Landlord, within thirty
(30) days of Tenant's receipt of Landlord's Proposed Market Rent, that
Landlord's Proposed Market Rent is not satisfactory to Tenant ("Tenant's
Rejection Notice").

 
 
(b)
If Tenant delivers Tenant's Rejection Notice and the Market Rent is not
otherwise agreed upon by Landlord and Tenant within thirty (30) days after
Landlord's receipt of Tenant's notice that it intends to exercise its option to
extend the Term, then the Market Rent shall be determined by the following
appraisal procedures:

 
 
1.
Within ten (10) days of the expiration of said thirty (30) day period Tenant
shall give notice to Landlord, which notice shall specify the name and address
of the appraiser designated by Tenant (the "Tenant's Appraisal Notice").
Landlord shall within ten (10) days after receipt of Tenant's Appraisal Notice,
notify Tenant of the name and address of the appraiser designated by Landlord.
Such two appraisers shall, within thirty (30) days after the designation of the
second appraiser, make their determinations of the Market Rent in writing and
give notice thereof to each other and to Landlord and Tenant. Such two (2)
appraisers shall have thirty (30) days after the receipt of notice of each
other's determination to confer with each other and to attempt to reach
agreement as to the determination of the Market Rent. If such appraiser shall
concur in such determination, they shall give notice thereof to Landlord and
Tenant and such concurrence shall be final and binding upon Landlord and Tenant.
If such appraisers shall fail to concur as to such determination within said
thirty (30) day period, they shall give notice thereof to Landlord and Tenant
and shall immediately designate a third appraiser. If the two appraisers shall
fail to agree upon the designation of such third appraiser within ten (10) days
after said thirty (30) day period, then they or either of them shall give notice
of such failure to agree to Landlord and Tenant and if Landlord and Tenant fail
to agree upon the selection of such third appraiser within ten (10) days after
the appraiser(s) appointed by the parties give notice as aforesaid, then either
party on behalf of both may apply to the American Arbitration Association or any
successor thereto, or on his or her failure, refusal or inability to act, to a
court of competent jurisdiction, for the designation of such third appraiser.


 
 

--------------------------------------------------------------------------------

 
 
 
2.
All appraisers shall be independent real estate appraisers or consultants who
shall have had at least five (5) years continuous experience in the business of
appraising real estate in the relevant area.

 
 
3.
The third appraiser shall conduct such hearings and investigations as he or she
may deem appropriate and shall, within ten (10) days after the date of his or
her designation, make an independent determination, of the Market Rent.

 
 
4.
If none of the determinations of the appraisers varies from the mean of the
determinations of the other appraisers by more than ten percent (10%), the mean
of the determinations of the three (3) appraisers shall be the Market Rent for
the Property. If, on the other hand, the determination of any single appraiser
varies from the mean of the determinations of the two (2) appraisers by more
than ten percent (10%), the mean of the determination of the two (2) appraisers
whose determinations are closest shall be the Market Rent.

 
 
5.
Subject to Tenant's right to withdraw its election to extend as set forth below,
the determination of the appraisers, as provided above, shall be conclusive upon
the parties and shall have the same force and effect as a judgment made in a
court of competent jurisdiction.

 
 
6.
Each party shall pay fees, costs and expenses of the appraiser selected by it,
its own counsel fees, and one-half (1/2) of all other expenses and fees of any
such appraisal.

 
Notwithstanding the foregoing or any language in this Lease to the contrary, it
is hereby acknowledged and agreed that upon determination of the Yearly Fixed
Rent for any of the Extended Terms, Tenant shall have the right to withdraw its
earlier notice to extend by giving written notice to Landlord to such effect on
or before such date which is thirty (30) Days of establishing the Yearly Fixed
Rent; provided, however, Tenant reimburses Landlord for the costs and expenses
reasonably incurred by Landlord in appraising the Market Rent pursuant to this
Exhibit B. Upon expiration of said thirty (30) day period, Tenant shall have
waived its right to withdraw its election to extend.

 
- 2 -

--------------------------------------------------------------------------------

 


Exhibit B-l
 
Existing Repairs


REPAIR ITEM(S)
 
TIME PERIOD
     
Installation of new septic system
 
Within twenty four months of Closing.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C

 
SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
 
THIS AGREEMENT made as of the          day of                    ,        by and
among                    , having a place of business at
                               , ("Lender"), Rockland Trust Company, having a
place of business at 288 Union Street, Rockland, MA 02370 ("Tenant") and , a
Massachusetts trust company, having an address at
                                                                          
("Landlord").
 
WITNESSETH:
 
WHEREAS, Landlord and Tenant are parties to a Lease Agreement dated
                     ,            (said lease, as heretofore or hereafter
amended, modified or supplemented, is hereinafter called the "Lease"), with
respect to certain real property located at
                                               , as more particularly describe
on Exhibit A hereto (the "Premises"); and,
 
WHEREAS, Lender has made various loans to Landlord and                         ,
which loans are secured by a certain Mortgage, Security Agreement and Financing
Statements, dated of even date therewith, from Landlord to Lender (collectively
the "Mortgage"), which Mortgage encumbers the Premises and Landlord's interest
in the Lease; and,
 
WHEREAS, Lender and Tenant desire to enter into this Agreement upon the terms,
covenants and conditions contained herein.
 
NOW, THEREFORE, in consideration of the promises and the agreements of the
parties contained herein, the parties agree as follows:
 
1.           The Lease is and shall be at all times and in all respects
subordinate to the lien of the Mortgage, and to all advances made and/or
hereafter to be secured by the Mortgage and to all renewals, modifications,
consolidations, substitutions, additions and extensions of the Mortgage.
 
2.           Provided that Tenant complies with this Agreement, and if Tenant
shall not be in default under the Lease as of the date Lender commences a
foreclosure action, or at any time thereafter: (a) Tenant shall not be named as
a party defendant in any action or proceeding to enforce the Mortgage, unless
such joinder shall be required under applicable law, nor shall the Lease be cut
off or terminated nor Tenant's possession thereunder be disturbed in any such
action or proceeding, and (b) subject to the provisions of Section 4 of this
Agreement, Lender will recognize the Lease and Tenant's rights thereunder.
 
3.           Upon any foreclosure of the Mortgage or other acquisition of the
Premises, Tenant shall attorn to Lender or any other party acquiring the
Premises or so succeeding to Landlord's rights (collectively, the "Successor
Landlord") and shall recognize the Successor Landlord as its landlord under the
Lease. Said attornment shall be effective and self-operative without the
execution on the part of any party of any further instrument. Tenant, however,
further covenants and agrees to execute and deliver upon request to Lender an
appropriate agreement of attornment to Lender and subsequent title holder of the
Premises. Without limiting the foregoing, Tenant waives the provisions of, and
any rights under, any statute or rule of law, now or hereafter in effect, which
might otherwise give, or purport to give, any right or election to terminate or
otherwise adversely affect the Lease and the obligations of Tenant thereunder in
the event of said foreclosure or other acquisition.

 
 

--------------------------------------------------------------------------------

 
 
4.           Upon said attornment, the Lease shall continue as a direct lease
between the Successor Landlord and Tenant upon all terms, covenants and
conditions thereof as are then applicable except that the Successor Landlord
shall not be (a) liable for any damages then accrued as the result of any
previous act or omission of Landlord or any prior landlord under the Lease, (b)
subject to any offsets or defenses that Tenant then has against Landlord or any
prior landlord, (c) bound by any amendment or modification of the Lease
hereafter executed, or the obligations of the parties thereto, unless said
amendment or modification shall have been consented to in writing by the
successor Landlord or Lender, or (d) bound by any prepayment of more than one
(1) month's rent or other charges under the Lease, unless such payment shall
have been made in accordance with the terms of the Lease or shall have been
expressly approved in writing by Lender.
 
5.           Lender shall have no obligation or incur any liability with respect
to the construction or completion of the improvements in which the Premises are
located or for completion of the Premises or any improvements for Tenant's use
and occupancy. Lender shall have no obligations nor incur any liability with
respect to any warranties of any nature whatsoever, including, without
limitation, any warranties respecting use, compliance with zoning, hazardous
wastes or environmental laws, Landlord's title, Landlord's authority,
habitability, fitness for purpose or possession. In the event that Lender shall
acquire title to the Property, Lender shall have no obligation, nor incur any
liability, beyond Lender's then equity interest, if any, in the Premises, and
Tenant shall look exclusively to such equity interest of Lender, if any, in the
Premises for the payment and discharge of any obligations or liability imposed
upon Lender hereunder, under the Lease or under any new lease of the Premises.
 
6.           Tenant, from and after the date hereof, shall send to Lender a copy
of any notice of default sent under the Lease to Landlord at the same time such
notice is sent to Landlord under the Lease. Such notices shall be delivered to
Lender at the following address:



 
 
   
 
   
  
 

 
No such notice of default shall be deemed given to Landlord unless and until a
copy of such notice shall have been so delivered to Lender. Lender shall have
the same right to remedy any Landlord default under the Lease, or to cause any
default of Landlord under the Lease to be remedied, as Landlord has under and
pursuant to the terms of the Lease. Tenant shall accept performance by Lender of
any term, covenant, condition or agreement to be performed by Landlord under the
Lease with the same force and effect as though performed by Landlord.

 
- 2 -

--------------------------------------------------------------------------------

 
 
7.           Tenant acknowledges notice that Landlord's interest under the Lease
and the rent and all other sums due thereunder have been assigned to Lender as
part of the security for repayment of the loans secured by the Mortgage, and
Tenant hereby expressly consents to such assignment. In the event that Lender
notifies Tenant of a default under the Mortgage and demands that Tenant pay its
rent and all other sums due under the Lease to Lender, Tenant agrees that it
shall pay its rent and all other sums due under the Lease to Lender. Landlord
joins in the execution hereof for the purpose of consenting to the provisions of
this Section.
 
8.           Lender shall not, either by virtue of the Mortgage or this
Agreement, be or become a mortgagee in possession or be or become subject to any
liability or obligation under the Lease or otherwise until Lender shall have
acquired the interest of Landlord in the Premises, by foreclosure or otherwise,
and then such liability or obligation of Lender under the Lease shall extend
only to those liabilities or obligations accruing subsequent to the date that
Lender has acquired the interest of Landlord in the Premises as modified by the
terms of this Agreement.
 
9.           Any provision of the Lease to the contrary notwithstanding, the
right of first offer provisions set forth in Section 27 of the Lease shall not
apply to any sale, conveyance or other transfer of the Premises to Lender or its
designee in connection with any foreclosure, conveyance or assignment in lieu of
foreclosure, or other exercise by Lender of any right or remedy available to
Lender in connection with or under the Mortgage.
 
10.         This Agreement may not be amended, modified, supplemented or
terminated unless in writing and duly executed by the party against whom the
same is sought to be asserted and constitutes the entire agreement between the
parties with respect to the subject matter hereof.
 
11.         This Agreement shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above-written.



 
LENDER:
     
By:
         
TENANT:
 
ROCKLAND TRUST COMPANY
       
By: 
     
Name: Robert F. Gearty, Jr.
Title: Senior Vice President
       
LANDLORD:
       
By:
 


 
- 4 -

--------------------------------------------------------------------------------

 
 
STATE OF                                              
COUNTY OF                                         
 
On this the          day of                             ,            , before
me, the undersigned officer, personally appeared
                                , who acknowledged herself to be a
                                     of                        , and that
        as such                                , being authorized so to do,
executed the foregoing instrument for the purposes therein contained on behalf
of
                                                                                             .



 
Notary Public/Justice of the Peace
 
Print Name:                                                            
 
My Commission Expires:                                      

 
STATE OF                                              
COUNTY OF                                         
 
On this the          day of                             , before me, the
undersigned officer, personally appeared                                      ,
who acknowledged himself/herself to be a                                     
of                        , and that he/she as such
                               , being authorized so to do, executed the
foregoing instrument for the purposes therein contained on behalf
of                                                                                       .



 
Notary Public/Justice of the Peace
 
Print Name:                                                            
 
My Commission Expires:                                      

 
STATE OF                                              
COUNTY OF                                         
 
On this the          day of                             , before me, the
undersigned officer, personally appeared                                      ,
who acknowledged himself/herself to be a                                     
of                       , and that he/she as such
                               , being authorized so to do, executed the
foregoing instrument for the purposes therein contained on behalf
of                                                                                       .



 
Notary Public/Justice of the Peace
 
Print Name:                                                            
 
My Commission Expires:                                      

 

 
- 5 -

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
ESTOPPEL CERTIFICATE
 
[insert date]
 
[insert name/address of recipient]
 
Re: [description of Property]
 
Ladies and Gentlemen:
 
The undersigned ("Tenant") is the tenant under that certain lease dated between
                           , as landlord, and
                                                                                                   ,
as tenant. Tenant hereby certifies to you that, to the actual knowledge of the
individual executing this certificate on behalf of Tenant, as of the date
hereof:
 
 
1.
The Lease has not been modified or amended, except as
follows                               (collectively the "Lease"). The Lease is
in full force and effect and constitutes a complete statement of the agreements,
covenants, terms and conditions under the Lease
between                               ("Landlord") and Tenant with respect to
the letting of the premises leased thereunder (the "Demised Premises"). Tenant
has not given Landlord any notice of termination under the Lease.

 
 
2.
The Term Commencement Date under the Lease occurred as of
                          , and the Expiration Date under the Lease is currently
scheduled to occur on                                 .

 
 
3.
The "Yearly Fixed Rent" currently payable under the Lease is $
                         .

 
 
4.
Tenant has not deposited any monies or instruments to secure any of its
agreements or obligations under the Lease and has not paid any Rent or any other
amounts due under the Lease for periods subsequent to
                          .

 
 
5.
Tenant has no known defenses, offsets or counterclaims against its obligations
to pay the Rent or any other charges and to perform its other covenants under
the Lease. Tenant is entitled to no allowances, rent abatements, or other
concessions.

 
 
6.
Tenant has             unexercised options to renew the Lease for up to
successive periods of                                  years each. Except as
expressly set forth in the Lease, Tenant does not have any right to lease
additional space, reduce the size of the Demised Premises, extend the term of
the Lease, terminate the Lease, purchase the Demised Premises or any other
rights or options with respect to the Demised Premises.


 
 

--------------------------------------------------------------------------------

 
 
 
7.
Tenant is in full and complete possession of the Demised Premises, has accepted
the Demised Premises pursuant to the terms and provisions of the Lease, is open
for and operating its business in compliance with the Lease and the Demised
Premises are satisfactory for Tenant's purposes.

 
 
8.
To the best of Tenant's knowledge and belief, there are no rental, lease, or
similar commissions payable with respect to the Lease, except as may be
expressly set forth therein.

 
 
9.
Tenant is obligated to pay rent to Landlord at the rate set forth in the Lease.
Tenant is current with respect to, and is paying the full rent and other charges
stipulated in the Lease with no offsets, deductions, defenses or claims.

 
 
10.
Tenant has not received any notice from Landlord of any default by Tenant under
the Lease that has not been cured.

 
 
11.
Tenant has no actual knowledge of any event which, with the giving of notice,
the passage of time or both, would constitute a default by Tenant under the
Lease.

 
 
12.
Tenant has not delivered to Landlord any notice of any default by Landlord under
the Lease that has not been cured.

 
 
13.
Tenant has no actual knowledge of any event which, with the giving of notice,
the passage of time or both, would constitute a default by Landlord under the
Lease.

 
 
14.
Tenant has no actual knowledge of any existing defenses or offsets against the
enforcement of the Lease.

 
 
15.
Tenant has not sublet, transferred, assigned or hypothecated its interest under
the Lease except as follows:                                 .

 
 
16.
The party executing this certificate on behalf of Tenant is fully authorized and
empowered to do so, and no consent, vote or approval is required which has not
been given or taken.

 
 
17.
This certificate may not be changed, waived or discharged orally, but only by an
instrument in writing.

 
 
18.
This certificate shall not have the effect of modifying any provision of the
Lease.

 
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Lease. The certifications herein made shall be binding
upon Tenant, and shall inure to your benefit. Tenant acknowledges that you may
rely on this certificate in conjunction with your [purchase and thereafter
ownership and operation of the Property].



 
   
   
By:
   
Name: 
   
Title:
 


 
2

--------------------------------------------------------------------------------

 